Case 2:21-cv-04237-FLA-MRW Document 12-2 Filed 06/06/21 Page 1 of 12 Page ID #:206




     1 Tricia L. Legittino (SBN 254311)
       tlegittino@fkks.com
     2 FRANKFURT KURNIT KLEIN + SELZ PC
       2029 Century Park East, Suite 1060
     3 Los Angeles, California 90067
       Telephone: (310) 579-9600
     4 Facsimile: (310) 579-9650
     5 Attorneys for CITIBANK, N.A.
       improperly sued herein as Citigroup Inc.
     6
     7
                                     UNITED STATES DISTRICT COURT
     8
                  CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
     9
    10
         ANTHONY MILLER,                            Case No. 2:21-cv-4237-FLA-MRW
    11
                           Plaintiff,               DECLARATION OF JULY ELLY
    12                                              IN SUPPORT OF DEFENDANT
                  vs.                               CITIBANK, N.A.’S NOTICE OF
    13                                              MOTION AND MOTION FOR AN
       CITIGROUP INC.; EARLY                        ORDER COMPELLING
    14 WARNING SERVICES, LLC; WELLS                 ARBITRATION AND STAYING
       FARGO, N.A.; DOES 1-50                       ACTION
    15 INCLUSIVE,
    16                     Defendants.              Date: July 16, 2021
                                                    Time: 1:30 p.m.
    17                                              Crtm: 6B
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
         FKKS:2971775v.2 28253.800
           DECLARATION OF JULY ELLY IN SUPPORT OF DEFENDANT CITIBANK N.A.’S NOTICE OF MOTION
                AND MOTION FOR AN ORDER COMPELLING ARBITRATION AND STAYING ACTION
Case 2:21-cv-04237-FLA-MRW Document 12-2 Filed 06/06/21 Page 2 of 12 Page ID #:207




     1                               DECLARATION OF July Elly
     2            I, July Elly, declare:
     3            1.       I am an employee of Citibank (“Citibank” or “Bank”) and I am
     4 currently the Branch Manager of Citibank’s branch located at 4500 Atlantic Ave.,
     5 Long Beach, CA 90807 (the “Branch”).
     6            2.       I have personal knowledge of the facts stated herein and, if called as a
     7 witness, I could and would testify competently hereto since the facts set forth herein
     8 are known to me to be true and/or I have gained knowledge of said facts from the
     9 books and records maintained by Citibank in the ordinary course of business. I
    10 make this declaration in support of Citibank’s Notice of Motion and Motion for an
    11 Order Compelling Arbitration and Staying Action (the “Motion”).
    12 Background of My Work at Citibank.
    13            3.       Since 2011, I have been employed by Citibank as a branch manager
    14 and became manager of the Atlantic Avenue Branch in 2015. From looking at
    15 Citibank’s records, I know that Mr. Anthony Miller (“Miller”) has two Citibank
    16 checking accounts: checking account ending in numbers 9345, opened in November
    17 2010 (the “2010 Account”), and checking account ending in numbers 9416, opened
    18 on May 8, 2020 (the “2020 Account”).
    19            4.       I was trained on Citibank’s procedures for opening checking accounts
    20 for its customers when I started working at Citibank in 2011. In my position as a
    21 Branch Manager at Citibank, my job duties required me to both open checking
    22 accounts for Citibank customers which process includes providing them with the
    23 necessary agreements and paperwork. Once Citibank personal bankers receive
    24 formal training in the opening of checking accounts, I guide, assist, and supervise
    25 them in the opening of checking accounts for Citibank customers. As a result of my
    26 work at Citibank with checking accounts over the last ten years, I am familiar with
    27 Citibank’s standard procedures with regard to opening checking accounts for
    28
         FKKS:2971775v.2 28253.800                      1
           DECLARATION OF JULY ELLY IN SUPPORT OF DEFENDANT CITIBANK N.A.’S NOTICE OF MOTION
                AND MOTION FOR AN ORDER COMPELLING ARBITRATION AND STAYING ACTION
Case 2:21-cv-04237-FLA-MRW Document 12-2 Filed 06/06/21 Page 3 of 12 Page ID #:208




     1 Citibank customers, both online and in-person.
     2            5.       Also, as part of my duties at Citibank, I manage all retail aspects of the
     3 Branch, including bankers, partners, operations, and clients. I am required to know
     4 and, in fact, I am familiar with the various jobs of Citibank employees who are
     5 involved in the handling of Citibank’s books, files, documents and recordings
     6 pertaining to checking accounts opened and maintained at Citibank, including, but
     7 not limited to, the Client Manual Consumer Accounts document (“the Agreement”)
     8 that each Citibank customer receives upon opening a checking account and
     9 Citibank’s records regarding the Checking Account Signature Card (“Signature
    10 Card”) that a customer is given at the same time they receive the Agreement and is
    11 required to sign. I am familiar with and have personally worked with and on
    12 Citibank’s Records regarding checking accounts and have personal knowledge that
    13 these records were and are kept in the usual and ordinary course of Citibank’s
    14 business and the entries therein are made at or about the time of the events recorded
    15 by individuals employed by Citibank who have personal knowledge of their
    16 contents and who have had a continuing business duty to make those entries and
    17 record those events at or about the time of the events recorded.
    18 Citibank’s Policies for Opening a Checking Account.
    19            6. In summary, the customs and practices at the Branch for opening a
    20 checking account in May 2020 when Miller opened the 2020 Account included the
    21 following sequence of events:
    22            a.       The Citibank employee would verify the identity of the person
    23 requesting to open a checking account and, if they were a current Citibank customer,
    24 that their account(s) were in good standing with the Bank. The Citibank employee
    25 would also obtain valid identification from all customers, such as a valid driver’s
    26 license.
    27
    28
         FKKS:2971775v.2 28253.800                       2
           DECLARATION OF JULY ELLY IN SUPPORT OF DEFENDANT CITIBANK N.A.’S NOTICE OF MOTION
                AND MOTION FOR AN ORDER COMPELLING ARBITRATION AND STAYING ACTION
Case 2:21-cv-04237-FLA-MRW Document 12-2 Filed 06/06/21 Page 4 of 12 Page ID #:209




     1            b.       The Citibank employee would discuss with the customer the type of
     2 account they wanted to open, as well as the terms, conditions, and practices
     3 associated with such an account.
     4            c.       Next, the Citibank employee would provide the current Agreement and
     5 provide it to the customer. The customer was instructed to read the Agreement in its
     6 entirety and let the Citibank employee know if they had any questions.
     7            d.       On May 8, 2020, the then-current Agreement was the Agreement
     8 attached as Exhibit 1 to this Declaration, with an effective date of June 18, 2019 (the
     9 “2019 Agreement”). In November 2010, the then-current Agreement was the
    10 Agreement attached as Exhibit 3 to this Declaration, with an effective date of
    11 November 1, 2010 (the “2010 Agreement”).
    12            e.       The Citibank employee would also manually fill out the Signature Card
    13 and obtain the customer’s or customers’ signature(s) on it. The Citibank employee
    14 would have the customer sign and date the Signature Card to indicate that they
    15 understood and agreed to be bound by the terms and conditions pertaining to
    16 opening a new checking account, including the aforementioned Agreement.
    17 Citibank’s Records Regarding the 2020 Account and Agreement.
    18            7.       According to Citibank’s internal records, Miller opened the 2020
    19 Account personally at the Branch on May 8, 2020. I know that Citibank complied
    20 with its policies as set forth in Paragraph “6” in opening the 2020 Account for
    21 Miller, as either myself or another Citibank employee guided and supervised the
    22 Citibank employee who opened the Account for Miller, and our training conformed
    23 with the procedures listed in Paragraph “6” above. Further, I also supervised the
    24 work of all employees in the Branch in May 2020 and I do not recall that there was
    25 ever an issue with them failing to follow the procedures for opening checking
    26 accounts for Citibank customers. Also, I do not recall, nor can I find any records in
    27 the files at the Branch, that there were any problems or issues with the paperwork
    28
         FKKS:2971775v.2 28253.800                     3
           DECLARATION OF JULY ELLY IN SUPPORT OF DEFENDANT CITIBANK N.A.’S NOTICE OF MOTION
                AND MOTION FOR AN ORDER COMPELLING ARBITRATION AND STAYING ACTION
Case 2:21-cv-04237-FLA-MRW Document 12-2 Filed 06/06/21 Page 5 of 12 Page ID #:210




     1 generated in connection with Miller’s 2020 Account.
     2            8.       As laid out in Paragraph “6” above, all Citibank customers are required
     3 to sign the Signature Card before a checking account can be opened in their name.
     4 The Signature Card signed by Miller on May 8, 2020 is attached to this Declaration
     5 as Exhibit 2.
     6            Directly above the signature, the card states:
     7                     By signing below, I: (1) confirm that I have received and
                           agree to be bound by all Citibank, N.A. terms and
     8
                           conditions applicable to my account(s), including the
     9                     Client Manual Consumer Accounts, its Marketplace
                           Addendum and/or any applicable loan note(s) or
    10
                           agreement(s), and (2) understand and acknowledge that,
    11                     if applicable, such note(s)/agreement(s) provide that any
                           dispute between us will be resolved by binding
    12
                           arbitration. (Ex. 2.)
    13
    14            9.       As stated above in Paragraph “6,” it was a custom and practice of

    15 Citibank in 2020, as it is now, that every time a customer sought to open a checking
    16 account, they were provided with a copy of the then-current Agreement. Attached
    17 to this Declaration as Exhibit 1 is the 2019 Agreement. I am aware that this was the
    18 governing Agreement in May 2020, and is what was given to Miller, as it would
    19 have been to any other person opening an account in May 2020. The 2019
    20 Agreement first alerts customers to the arbitration provision on page 1, where it
    21 states in enlarged typeface:
                     This manual contains some important information you
    22
                     should know about your deposit relationship with
    23               Citibank. It is an agreement between you and us. . . .This
                     manual also contains an arbitration provision that covers
    24
                     all disputes between us. Please review this Client Manual
    25               thoroughly – and keep it for future reference. (Ex. 1 at
    26               1.)

    27
    28
         FKKS:2971775v.2 28253.800                     4
           DECLARATION OF JULY ELLY IN SUPPORT OF DEFENDANT CITIBANK N.A.’S NOTICE OF MOTION
                AND MOTION FOR AN ORDER COMPELLING ARBITRATION AND STAYING ACTION
Case 2:21-cv-04237-FLA-MRW Document 12-2 Filed 06/06/21 Page 6 of 12 Page ID #:211




     1            The full arbitration provision is laid out on pages 58-61 of the Agreement and
     2 provides, in part:
     3                     Arbitration
                           PLEASE READ THIS PROVISION OF THE
     4
                           AGREEMENT CAREFULLY. [Emphasis in original.]
     5                     THIS SECTION PROVIDES THAT DISPUTES MAY
                           BE RESOLVED BY BINDING ARBITRATION.
     6
                           ARBITRATION REPLACES THE RIGHT TO GO TO
     7                     COURT, HAVE A JURY TRIAL OR INITIATE OR
                           PARTICIPATE IN A CLASS ACTION. IN
     8
                           ARBITRATION, DISPUTES ARE RESOLVED BY AN
     9                     ARBITRATOR, NOT A JUDGE OR JURY.
                           ARBITRATION PROCEDURES ARE SIMPLER AND
    10
                           MORE LIMITED THAN IN COURT. THIS
    11                     ARBITRATION PROVISION IS GOVERNED BY THE
                           FEDERAL ARBITRATION ACT (FAA), AND SHALL
    12
                           BE INTERPRETED IN THE BROADEST WAY THE
    13                     LAW WILL ALLOW. [Emphasis in original.] (Ex. 1 at
    14                     58.)

    15                                                 **
    16
                           Covered Disputes. You or we may arbitrate any
    17                     claims, dispute or controversy between you and us
    18                     arising out of or related to your account(s), a previous
                           related account or our relationship (called “Disputes”).
    19                     If arbitration is chosen by any party, neither you nor
    20                     we will have the right to litigate that Dispute in court
                           or have a jury trial on that Dispute. [Emphasis in
    21                     original.]
    22                     Except as stated below, all Disputes are subject to
                           arbitration no matter what legal theory they are based on
    23                     or what remedy (damages, or injunctive or declaratory
    24                     relief) they seek, including claims based on contract, tort
                           (including intentional tort), fraud, agency, you or our
    25                     negligence, statutory or regulatory provisions, or any
    26                     other sources of law; claims made as counterclaims,
                           cross-claims, third party claims, interpleaders or
    27                     otherwise; claims made regarding past, present or future
    28
         FKKS:2971775v.2 28253.800                       5
           DECLARATION OF JULY ELLY IN SUPPORT OF DEFENDANT CITIBANK N.A.’S NOTICE OF MOTION
                AND MOTION FOR AN ORDER COMPELLING ARBITRATION AND STAYING ACTION
Case 2:21-cv-04237-FLA-MRW Document 12-2 Filed 06/06/21 Page 7 of 12 Page ID #:212




     1                     conduct; and claims made independently or with other
                           claims. Disputes include any unresolved claims
     2
                           concerning any services relating to such account,
     3                     including without limitation, safe deposit box services,
                           wire transfer services, and use of a Citibank Banking
     4
                           Card or Citibank Banking Card displaying the
     5                     MasterCard Brand Mark. . . .Disputes also include claims
                           relating to the enforceability or interpretation of any of
     6
                           these arbitration provisions. Any questions about whether
     7                     Disputes are subject to arbitration shall be resolved by
                           interpreting this arbitration in the broadest way the law
     8
                           will allow it to be enforced. (Id.)
     9
                                                        **
    10
                           How Arbitration Works [Emphasis in original.]
    11                     Arbitration shall be conducted by the American
    12                     Arbitration Association (“AAA”) according to this
                           arbitration provision and the applicable AAA arbitration
    13                     rules in effect when the Dispute is filed (“AAA Rules”),
    14                     except where those rules conflict with this arbitration
                           provision. . . .Any in-person hearing will be held in the
    15                     same city as the U.S. District Court closest to your
    16                     home.

    17                     Administration may be requested at any time, even when
    18                     there is a pending lawsuit, unless a trial has begun or a
                           final judgment entered. Neither you nor we waive the
    19                     right to arbitrate by filing or serving a complaint, answer,
    20                     counterclaim, motion or discovery in a court lawsuit. . . .
                           (Id. at 59.)
    21
    22                                                  **
                           Paying for Arbitration Fees [Emphasis in original.]
    23                     We’ll pay your share of the arbitration fee for an
    24                     arbitration of Disputes of $74,000 or less if they are
                           unrelated to debt collection. Otherwise, arbitration fees
    25                     will be allocated according to the applicable AAA Rules.
    26                     If we prevail, we may not recover our arbitration fees,
                           unless the arbitrator decides your Dispute was frivolous.
    27                     All parties are responsible for their own attorney’s fees,
    28
         FKKS:2971775v.2 28253.800                       6
           DECLARATION OF JULY ELLY IN SUPPORT OF DEFENDANT CITIBANK N.A.’S NOTICE OF MOTION
                AND MOTION FOR AN ORDER COMPELLING ARBITRATION AND STAYING ACTION
Case 2:21-cv-04237-FLA-MRW Document 12-2 Filed 06/06/21 Page 8 of 12 Page ID #:213




     1                     expert fees and any other expenses, unless the arbitrator
                           awards such fees or expenses to you or us based on
     2
                           applicable law. (Id. at 60.)
     3
                                                        **
     4
                           Rules for Rejecting this Arbitration Provision
     5                     [Emphasis in original.]
                           You may reject this arbitration provision by sending a
     6
                           written rejection note to us at: 100 Citibank Drive, Attn:
     7                     Arbitration Opt Out, San Antonio, TX 78245. Your
                           rejection notice must state that you reject the arbitration
     8
                           provision and include your name, address, account
     9                     number and personal signature. Your rejection notice will
                           not apply to the arbitration provision(s) governing any
    10
                           other account(s) that you have or had with us. Rejection
    11                     of this arbitration provision won’t affect your other rights
    12                     or responsibilities under this Agreement, including use of
                           this account. (Id. at 61.)
    13
    14            10.      I checked Citibank’s records and there are no records that Miller ever
    15 rejected the arbitration provision. Further, as Exhibit 2 indicates, Miller signed the
    16 Signature Card on May 8, 2020, acknowledging that he agreed to be bound by the
    17 terms of that Agreement, including the arbitration provision.
    18 Citibank’s Records Regarding the 2010 Account and Agreement.
    19            11.      I am aware of the procedures to open an account in 2010 and believe
    20 them to be the same as those I outlined above in Paragraph “6.” In November 2010,
    21 when Miller opened his account, the then-current Agreement was the 2010
    22 Agreement, attached as Exhibit 3 to this Declaration. I am familiar with this
    23 Agreement, because I started working as a Branch Manager for Citibank in 2011
    24 and regularly provided this Agreement to customers at that time. I am also aware
    25 that this was the governing Agreement in November 2010, and is therefore what was
    26 delivered to Miller, as it would have been to any other person opening an account at
    27 Citibank, at the time he opened the 2010 Account.
    28
         FKKS:2971775v.2 28253.800                       7
           DECLARATION OF JULY ELLY IN SUPPORT OF DEFENDANT CITIBANK N.A.’S NOTICE OF MOTION
                AND MOTION FOR AN ORDER COMPELLING ARBITRATION AND STAYING ACTION
Case 2:21-cv-04237-FLA-MRW Document 12-2 Filed 06/06/21 Page 9 of 12 Page ID #:214




     1             12.     I have made a diligent search, but I was unable to find the exact
     2 signature card signed by Miller for the 2010 Account.
     3             13.     On page 49 of the 2010 Agreement, attached hereto as Exhibit 3, is a
     4 sample Signature Card. I am familiar with what the Signature Cards looked like in
     5 2010, and this page shows a fair and accurate representation of those cards. I am
     6 aware that this is the Signature Card that would have been provided to Miller at the
     7 time he opened the 2010 Account. Based on my personal knowledge, Miller would
     8 have been required to sign this Signature Card order to be able to open the 2010
     9 Account, and the Account would not have been opened without Miller signing such
    10 a Signature Card. As page 49 of the 2010 Agreement shows, the Signature Card
    11 states directly above the customer’s signature:
    12                     By signing below, I: (1) certify my tax status; (2) agree to
                           be bound by any agreement governing any account
    13
                           opened in the title indicated on this card. (Ex. 3 at 49.)
    14
                   14.     As stated above in Paragraph “6,” it was a custom and practice of
    15
         Citibank in November 2010, as it is now, that every time a customer sought to open
    16
         a checking account, a copy of the 2010 Agreement was delivered to them. The 2010
    17
         Agreement first alerts customers to the arbitration provision on page 8 where it
    18
         states:
    19
                           This Agreement contains an arbitration provision that
    20
                           authorizes either party to elect mandatory and binding
    21                     arbitration of certain disputes. The terms of the
                           arbitration provision are set forth in the section entitled
    22
                           “Resolution of Disputes by Arbitration.” PLEASE READ
    23                     THIS ARBITRATION PROVISION CAREFULLY.
                           [Emphasis in original.] (Ex. 3 at 8.)
    24
    25             The full arbitration provision is laid out on pages 45-48 of Exhibit 3 and
    26 provides, in part:
    27                     Resolution of Disputes by Arbitration
    28
         FKKS:2971775v.2 28253.800                       8
           DECLARATION OF JULY ELLY IN SUPPORT OF DEFENDANT CITIBANK N.A.’S NOTICE OF MOTION
                AND MOTION FOR AN ORDER COMPELLING ARBITRATION AND STAYING ACTION
Case 2:21-cv-04237-FLA-MRW Document 12-2 Filed 06/06/21 Page 10 of 12 Page ID
                                  #:215



   1
                         PLEASE READ THIS PROVISION OF THE
   2
                         AGREEMENT CAREFULLY. THIS SECTION
   3                     CONTAINS IMPORTANT INFORMATION
                         REGARDING YOUR DEPOSIT, READY CREDIT,
   4
                         CHECKING PLUS OR CHECKING PLUS
   5                     (VARIABLE RATE) ACCOUNTS AND THE
                         SERVICES RELATED THERETO. IT PROVIDES
   6
                         THAT EITHER YOU OR WE CAN REQUIRE THAT
   7                     ANY DISPUTES BE RESOLVED BY BINDING
                         ARBITRATION. ARBITRATION REPLACES THE
   8
                         RIGHT TO GO TO COURT, INCLUDING THE RIGHT
   9                     TO PARTICIPATE IN A CLASS ACTION OR
                         SIMILAR PROCEEDING. IN ARBITRATION, THE
 10
                         DISPUTE IS SUBMITTED TO A NEUTRAL PARTY,
 11                      AN ARBITRATOR, INSTEAD OF A JUDGE OR
 12                      JURY. ARBITRATION PROCEDURES ARE
                         SIMPLER AND MORE LIMITED THAN RULES
 13                      APPLICABLE IN COURT. [Emphasis in original.] (Ex.
 14                      2 at 45.)
                                                       **
 15                      Agreement to Arbitrate Disputes [Emphasis in
 16                      original.]
                         Either you or we may elect, without the other’s consent,
 17                      to require that any dispute between us, or concerning
 18                      your Citibank deposit, Ready Credit, Checking Plus, or
                         Checking Plus (variable rate), except those disputes
 19                      specifically excluded below, be resolved by binding
 20                      arbitration. (Id.)
                                                       **
 21                      Disputes Covered by Arbitration [Emphasis in
 22                      original.]
                         Any claim or dispute relating to or arising out of your
 23                      deposit, Ready Credit, Checking Plus or Checking Plus
 24                      (variable rate) account, this agreement, or our
                         relationship, will be subject to arbitration. All disputes
 25                      are subject to arbitration, no matter what legal theory
 26                      they are based on or what remedy (damages, or
                         injunctive or declaratory relief) they seek. Disputes
 27                      include any unresolved claims concerning any services
 28
       FKKS:2971775v.2 28253.800                      9
         DECLARATION OF JULY ELLY IN SUPPORT OF DEFENDANT CITIBANK N.A.’S NOTICE OF MOTION
              AND MOTION FOR AN ORDER COMPELLING ARBITRATION AND STAYING ACTION
Case 2:21-cv-04237-FLA-MRW Document 12-2 Filed 06/06/21 Page 11 of 12 Page ID
                                  #:216



   1                     relating to such account, including, without limitation,
                         safe deposit box services, wire transfer services, and use
   2
                         of a Citibank Banking Card or Citibank Banking Card
   3                     displaying the MasterCard Brand Mark . . . . Disputes
                         include claims based on any theory of law, contract,
   4
                         statute, regulation, tort (including fraud or any intentional
   5                     tort), or any other legal or equitable ground, and include
                         claims made as counterclaims, cross-claims, third party
   6
                         claims, interpleaders or otherwise. A party who initiates a
   7                     proceeding in court may elect arbitration with respect to
                         any dispute advanced in that proceeding by any other
   8
                         party . . . . Disputes also include claims relating to the
   9                     enforceability or interpretation of any of these arbitration
                         provisions. Any questions about whether disputes are
 10
                         subject to arbitration shall be resolved by interpreting this
 11                      arbitration provision in the broadest way the law will
 12                      allow it to be enforced. (Id.)

 13                                                    **
 14                      Commencing an Arbitration [Emphasis in original.]
                         The party filing an arbitration must choose one of the
 15                      following neutral arbitration forums and follow its rules
 16                      and procedures for initiating and pursuing an arbitration:
                         American Arbitration Association or JAMS. . . .The
 17                      arbitration shall be conducted in the same city as the U.S.
 18                      District Court closest to your home address, unless the
                         parties agree to a different location in writing. (Id. at 46.)
 19
 20                                                     **
                         Costs [Emphasis included in original.]
 21                      The party initiating the arbitration shall pay the initial
 22                      filing fee. If you file the arbitration and an award is
                         rendered in your favor, we will reimburse you for your
 23                      filing fee. If there is a hearing, we will pay the fees and
 24                      costs for the first day of that hearing. All other fees and
                         costs will be allocated in accordance with the rules of the
 25                      arbitration forum. However, we will advance or
 26                      reimburse filing and other fees if the arbitrator rules that
                         you cannot afford to pay them or finds other good cause
 27                      for requiring us to do so, or if you ask us and we
 28
       FKKS:2971775v.2 28253.800                       10
         DECLARATION OF JULY ELLY IN SUPPORT OF DEFENDANT CITIBANK N.A.’S NOTICE OF MOTION
              AND MOTION FOR AN ORDER COMPELLING ARBITRATION AND STAYING ACTION
               Case 2:21-cv-04237-FLA-MRW Document 12-2 Filed 06/06/21 Page 12 of 12 Page ID
                                                 #:217




                 1                      determine there is good reason for doing so. Each party
                                        shall bear the expense of their respective attorneys,
                 2
                                        experts, and witnesses and other expenses, regardless of
                 3                      who prevails, but a party may recover any or all expenses
                                        from another party if the arbitrator, applying applicable
                 4
                                        law, so determines. (Id. at 47.)
                 5
                                                                     **
                 6
                                        Governing Law [Emphasis included in original.]
                 7                      You and we agree that our relationship includes
                                        transactions involving interstate commerce and that these
                 8
                                        arbitration provisions are governed by, and enforceable
                 9                      under, the Federal Arbitration Act. To the extent state
                                        law is applicable, the laws of the state governing your
                10
                                        account relationship apply. (Id.)
                11
                12            15.       Based on Citibank's custom and practices for opening checking

                13 accounts which, as stated above, I have been familiar with for the last ten years, it is
                14 my belief that the 2010 Agreement would have been delivered to Miller when he
                15 opened the 2010 Account, which contained the exact same arbitration provision as is
Frankfurt Ku




                16 at issue here. It is my further belief, based on my familiarity with Citibank's
                17 customs and practices, that Miller would have been required to sign a Signature
                18 Card identical to that shown on page 49 of Exhibit 3 in order to open the 2010
                19 Account.
                20      I declare under penalty of perjury under the laws of the United States of

                21 America that the foregoing i true and correct.
                22      Executed this           day of June, 2021 at Long Beach, California.

                23
                24
                                                                 July El
                25
                26
                27
                28
                     FKKS:2971775v.2 28253.800                     11
                       DECLARATION OF JULY ELLY IN SUPPORT OF DEFENDANT CITIBANK N.A.'S NOTICE OF MOTION
                            AND MOTION FOR AN ORDER COMPELLING ARBITRATION AND STAYING ACTION
